Citation Nr: 1501757	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-13 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for chronic fatigue syndrome.

2.  Entitlement to an initial disability rating in excess of 70 percent for a mood disorder.

3.  Entitlement to service connection for respiratory problems claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in January 2013.  A copy of the hearing transcript is of record and has been reviewed.  

By rating decision in September 2012, the RO granted a 60 percent rating for chronic fatigue syndrome, and a 70 percent rating for a mood disorder, both from April 17, 2009 (the effective date of service connection for both disabilities).  However, because as a higher rating is available for both disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for respiratory problems claimed as due to an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire period of appeal, the Veteran's chronic fatigue syndrome has resulted in a combination of signs and symptoms that were nearly constant and so severe as to restrict routine daily activities almost completely.

2.  Throughout the entire period of appeal, the Veteran's mood disorder was not manifested by total social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for chronic fatigue syndrome are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.88b, Diagnostic Code 6354 (2014).

2.  The criteria for a rating in excess of 70 percent for the Veteran's service-connected mood disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9435 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

I.  Duty to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records and VA records have been obtained and associated with the claims file.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in March 2012 to determine the severity of his chronic fatigue syndrome and mood disorders.  The opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history.  The examiners provided a detailed explanation for the opinions that were reached.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined. 38 C.F.R. § 3.327(a) . The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board hearing was adequate as the Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) ; Bryant v. Shinseki, 23 Vet. App. 488 (2010).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.


II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 115 ; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

	A.  Chronic Fatigue Syndrome

The Veteran's chronic fatigue syndrome is currently rated at 60 percent from April 17, 2009 (the effective date of service connection).

Chronic fatigue syndrome is evaluated pursuant to the criteria found at 38 C.F.R. § 4.88b, Diagnostic Code 6354.  Under this Code, a 60 percent rating is assigned when debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level; or when symptoms wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned when debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  For the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician. 

A VA neurology consult from September 2009 reflects that the Veteran had problems with concentration and short term memory loss.  The Veteran reported that he had trouble even getting through typing a letter.  The examiner found the Veteran to be mentally alert with intact, normal speech.  

On VA general compensation and pension examination in March 2010, the Veteran reported experiencing fever, chills, and marked fatigability.  The Veteran reported experiencing daily headaches that would dissipate by mid-morning.  Excessive fatigue was noted.  His memory was deemed fairly good.  The examiner indicated that the Veteran's chronic fatigue syndrome had impacted more than 50 percent of his daily activities; it was further noted that the Veteran was "unable to do much of anything" as he experienced fatigue on minimal activity.  Even pleasurable activities were fatiguing to the Veteran.  Almost all of the Veteran's routine activities were impacted, as minimal physical activity caused significant fatigue.  The fatigue required rest for prolonged periods of time.  Fever, chills, migratory arthralgia, and muscle discomfort were associated with the fatigue.  The examiner further noted that the Veteran had been incapacitated from his chronic fatigue syndrome almost continuously since December 2009.

On VA examination in September 2011, the Veteran reported chronic fatigue, muscle aches, weakness, and difficulty concentration.  The examiner found debilitating fatigue that waxed and waned.  The examiner felt that the Veteran's routine daily activities were almost totally restricted and had been for more than the prior 12 months.  Frequent fever, sore throat, migratory joint pains, and headaches were reported.  The Veteran experienced constant generalized muscle aches, weakness, sleep disturbance, forgetfulness, and inability to concentrate.  The Veteran had retired due to foot pain and chronic fatigue.  

On VA compensation and pension examination in March 2012, the examiner noted that debilitating fatigue had reduced the Veteran's daily activity level to less than 50 percent of his pre-illness level.  The Veteran reported that his activities were almost "zero" due to chronic fatigue.  The examiner indicated that the Veteran's symptoms were nearly constant, and his routine daily activities had been restricted to 50 to 75 percent of his pre-illness levels.  

At the Veteran's August 2012 hearing before a Decision Review Officer, the Veteran reported that he was constantly tired.  If he did anything involving physical activity, he was sore and in pain for days afterwards.  He was told that there was no treatment for his chronic fatigue syndrome.  He said that he dressed and bathed himself.  

At the Veteran's January 2013 Board hearing, he reiterated that he experienced memory and concentration issues.  His wife had to take care of his medications.  

The evidence suggests that the Veteran's chronic fatigue symptoms have been severe and constant throughout the period of appeal.  Multiple VA examiners have remarked on the severity of the Veteran's symptoms.  For example, the March 2010 VA examiner commented that the Veteran had been incapacitated from his chronic fatigue syndrome almost continuously since December 2009.  Although the September2011 examiner indicated that the Veteran's fatigue waxed and waned, he also felt that the Veteran's routine daily activities were almost totally restricted and had been for more than the prior 12 months.  Further, the March 2012 VA examiner indicated that the Veteran's symptoms were nearly constant.  The Board also reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Taken as a whole, the balance of the evidence indicates that the Veteran's chronic fatigue syndrome symptoms are nearly constant and so severe as to restrict his routine daily activities almost completely.  Therefore, he is entitled to a rating of 100 percent under Diagnostic Code 6354.

	B.  Mood Disorder

The Veteran's mood disorder is currently rated at 70 percent from April 17, 2009 (the effective date of service connection).

Psychiatric disabilities are rated under the portion of the Schedule for Rating Disabilities that pertains to mental disorders.  is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

A VA treatment record from June 2009 reflects that the Veteran suffered from severe, chronic depression, anxiety, mood swings, and social withdrawal.  The examiner noted that the Veteran was oriented as to person, place and time.  His thoughts were deemed to be within normal limits, and there was no evidence of hallucinations, delusions, paranoid ideation, suicidal ideation, or homicidal ideation.  The examiner opined that the Veteran could no longer maintain gainful employment or sustain effective social relationships.  A GAF score of 45 was assigned.

On VA compensation and pension examination in March 2010, the Veteran reported that he wanted to be a contributing member of society, but he could not work.  He said that his concentration was variable, and his energy level was impaired.  The report indicates that his memory was fair, and he did not feel hopeless, helpless, suicidal, or violent.  The Veteran was in a stable marriage and had an adult daughter.  He had no hobbies and did not see friends or relatives.  He was able to help with some of the household cooking, cleaning, driving, and shopping.  

On objective examination, the Veteran maintained appropriate attitude and eye contact.  His grooming was appropriate.  He was moderately agitated.  His memory, concentration, and judgment all appeared intact.  His mood was anxious and depressed.  The examiner felt that the Veteran's intelligence was average or high average.  The Veteran was unable to function at work because he could not sit or concentrate.  His affect was appropriate, but depressed and irritable.  Speech was loud, intense, understandable, and coherent.  His stream of thought was relevant, logical, and coherent.  The Veteran denied experiencing delusions, hallucinations, obsessions, or compulsions.  The GAF score assigned was 45.

In May 2010, a VA treatment provider recorded the Veteran's complaints of severe pain, depression, anxiety, mood swings, disillusionment, and social withdrawal.  The Veteran reported that he lived in a constant state of low self-esteem and frustration.  He felt hopeless about the future.  The examiner wrote that the Veteran was oriented as to person, place and time; his thoughts were within normal limits.  The examiner found no evidence of hallucinations, delusions, paranoid ideation, suicidal ideation, or homicidal ideation.  The examiner reiterated that the Veteran could no longer maintain gainful employment, nor could he sustain effective social relationships.  A GAF score of 45 was assigned.  The same treatment provider reiterated the same opinion in multiple additional treatment records.

On VA compensation and pension examination in September 2011, it was noted that the Veteran had trouble falling asleep and staying asleep.  His concentration and memory had decreased.  He felt hopeless.  The Veteran was married and spent time with his family, but he did not have any friends.  He attended church, and he liked to dance.  His thought processes and communications were within normal limits.  He was able to maintain personal hygiene and activities of daily living.  The examiner felt that the Veteran's long and short-term memory was intact.  No obsessive or ritualistic behaviors were reported.  His speech was of a normal rate, rhythm, and intensity.  He spoke logically, coherently, and goal-oriented.  No panic attacks were experienced.  Depression and some anxiety were reported.  The examiner indicated that the Veteran could not work due to his feet and back.  A GAF score of 45 was assigned.

On VA compensation and pension examination in March 2012, the examiner opined that the Veteran's mood disorder had resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and /or mood.  The Veteran said that he attended church, but he did not socialize.  He had been married for 12 years had and an above-average marriage.  The Veteran experienced a depressed mood, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The GAF score assigned was 47.

At the Veteran's August 2012 hearing before a Decision Review Officer, the Veteran reported that he attended church regularly, but he did not know any of his fellow church-goers.  He did not talk to people; he did not know how to engage others.  He experienced anxiety.

At the Veteran's January 2013 Board hearing, he reiterated that he had trouble establishing relationships with other people beyond casual conversations.  He attended church as well as a support group for retired CID agents, but he did not know any other attendees.  He preferred to isolate himself.  He had trouble concentrating.  He enjoyed going to the movies and going dancing, but he was not able to go dancing regularly due to foot pain.  

Throughout the appeal, the Veteran has emphasized that his mood disorder has caused occupational impairment.  The disability has resulted in occupational and social impairment throughout the pendency of this case.  However, the Veteran has been awarded a total disability rating on the basis of unemployability (TDIU) for the entirety of the appeal, in part due to his psychiatric symptoms.  Additionally, all compensable evaluations under the schedular criteria include occupational impairment.  Thus, the issue is whether the level of the Veteran's occupational and social impairment due to his mood disorder is of such severity as to warrant a rating in excess of 70 percent.

The Veteran's service-connected mood disorder has not been manifested by active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability.  Although he is no longer employed and he reports problems in his social and home life, the Veteran did not have total occupational and social impairment due solely to his mood disorder.  The record does not document such symptoms tantamount or similar to the level of impairment that is characterized by a higher rating, either by the specific symptoms listed in the diagnostic code or similar manifestations. Mauerhan, supra. 

In arriving at the determination above the Board has considered the GAF scores assigned.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

All of the examiners of record have assigned the Veteran GAF scores ranging between 45 and 47.  GAF scores of between 41 and 50 is assigned when an individual presents either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  As such, these scores represent serious symptoms, and serious symptoms are contemplated by the criteria for a 70 percent disability rating.  These scores are not representative of the gross symptoms required for a 100 percent rating.

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the Veteran's account of his symptoms, in the form of his correspondence to VA and hearing testimony.  Although the Veteran is competent to report his own overall symptomatology, the Board has placed greater probative weight on the objective findings recorded by the VA compensation and pension practitioners during the course of the appeal.  These records were generated by trained health care providers who have the appropriate knowledge, skill, and experience to assess the severity of mental illness.  The Board emphasizes that while the manifestations of PTSD are severe, they do not more closely approximate the criteria for 100 percent criteria.  

The Veteran and his treating VA psychologist, Dr. Z., have argued that Dr. Z.'s comments and opinions should be weighed more heavily than the opinions of the VA compensation and pension examiners.  Although the Board may not ignore the opinion of a treating physician, it is also not required to accord it additional or dispositive weight.  The Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The Federal Circuit also has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, opinions given by the VA compensation and pension examiners are of greater probative weight than the opinions given by Dr. Z., as the VA compensation and pension examination reports appear to be more complete and directed toward the relevant regulatory criteria.

In sum, the preponderance of the evidence is against a finding that schedular criteria for an initial rating in excess of 70 percent are met.  Accordingly, the claim must be denied.

The Board has considered assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

	C.  Other Considerations

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected mood disorder is manifested by signs and symptoms such as occupational impairment, social impairment, anxiety, and depression.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to psychiatric symptoms provide ratings based on subjective and objective factors which the Veteran can articulate himself or medical examiners can evaluate.  See 38 C.F.R. § 4.130.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's mood disorder does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for his mood disorder.  As to employment, the Veteran's mood disorder has been properly rated and assigned a TDIU.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

An initial disability rating of 100 percent for chronic fatigue syndrome is granted, subject to the laws and regulations governing the award of monetary benefits.  

An initial disability rating in excess of 70 percent for a mood disorder is denied.


REMAND

On his VA form 9 submitted in May 2012, the Veteran indicated that he wanted a BVA hearing by live videoconference.  This hearing was held in January 2013.  However, the hearing did not address one of the issues on appeal-entitlement to service connection for respiratory problems claimed as due to an undiagnosed illness.  The record does not definitely reflect that the Veteran has withdrawn his desire for a hearing concerning this issue.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and determine if he still desires a Board hearing as to the issue of service connection for respiratory symptoms due to undiagnosed illness. If so, schedule such a hearing. 

Notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


